 474GREAT CENTRAL INS. CO.GreatCentral insuranceCompanyandVickieSchneider,Case 38-CA-547June 9, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn March 19, 1969, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theTrialExaminer'sDecision, a supporting brief, aresponsebrief,and two motions to introduceadditionalevidence;theGeneralCounsel filedlimited exceptions,a supportingbrief,a brief insupportof the Trial Examiner's Decision, andresponses toRespondent'smotions to introduceadditional evidence.Pursuantto Section 3(b) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardhasdelegateditspowers inconnection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,the briefs, themotions to introduce additional evidence,' theresponses thereto, and the entire record in the case,and hereby adopts the Trial Examiner's findings,conclusions,and recommendation S.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommendedOrder of the Trial Examiner, andorders that the Respondent,Great Central InsuranceCompany,Peoria,Illinois,itsofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's Recommended Order.''Respondent'smotions to introduce additional evidence concerning anallegedofferof reinstatementmade after the issuance of the TrialExaminer'sDecision are hereby denied as raising issues more appropriatefor consideration in the compliance stage of this proceeding.'Althoughwe agree with the Trial Examiner'sconclusion thatRespondent terminated Mrs. Schneider in reprisal for her union activity,we note that,even if her discharge were motivated by her having discussedsalarywith other employees,the discharge would be violative of Sec.8(aXI),sincediscussingsalaryorother terms and conditions ofemployment is protected activity under Section 7 of the Act. The remedyfor such violation would be the same as for the violation of Sec. 8(aX3).'We find no merit in Respondent's exception to the broad cease anddesist order.The broad order recommended by the Trial Examiner isappropriate herein since the discharge of an employee for engaging inTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINA.THEEMAN,TrialExaminer:Thecomplaint,as amended,alleges that Respondent, GreatCentral InsuranceCompany, had engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(1) and(3) and Section2(6) and (7) of the National Labor Relations Act, asamended,29 U.S.C. 151,et seq.(the Act)by dischargingand refusing to reinstate the Charging Party,Mrs. VickieSchneider,because she engaged in union or concertedactivities.Respondent by its amended answer denied thecommission of any unfair labor practices.Pursuant to notice,a hearing was held before me onNovember 13 and 14, 1968,in Peoria,Illinois.All partiesappeared and were represented by counsel. They weregiven full opportunity to participate,adduce evidence, andexamineandcross-examinewitnesses.TheGeneralCounsel and Respondent have filed briefs which have beencarefully considered.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.BUSINESS AND COMPOSITION OF RESPONDENTRespondent is, and has been at all times materialherein,an Illinois corporation with its office and place ofbusiness located at Peoria,Illinois.It is engaged in thebusiness of selling and issuing various types of insurancepolicies including,but not limited to, burglary insurance.During the past 12 months,which period is representativeof all times material herein,Respondent (a) sold andissued from its Peoria office, insurance policies valued inexcessof$500,000 to its policyholders;(b) receivedpremiums in excess of$500,000 from its policyholders; (c)received in excess of$50,000 in premiums at its Peoria,Illinois office from policyholders located outside the Stateof Illinois;and (d) in the course and conduct of itsbusiness operations,has paid claims from its Peoria officein excess of$50,000 to claimants located outside the Stateof Illinois.Inaccordwiththeforegoing,itisfound thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.II.THE UNFAIR LABOR PRACTICESA. The IssuesMrs. Vickie Schneider was employed by Respondent asan accountingclerk on July 17, 1967. She was dischargedon September 5, 1968.Harold E. Florey,manager of theaccountingdepartment,testifiedhedischargedMrs.Schneider for (a) "talking too much away from [her]desk," (b) "discussing salary [which]isagainst companypolicy.We don't want peoplediscussingsalary,"' (c)"[having]resigned on two [previous] occasions [so that he,themanager of the accounting department]don't knowfrom one week to the next if she's going to be there or notand the only thing[he] could do is let her go," and (d) "Ihave a replacement for you." The General Counselunion activities goes to the very heart of the Act.N.L.R.B.v.EntwbtleMfg. Co..120 F.2d532 (C.A. 4).176 NLRB No. 59 GREAT CENTRAL INS.CO.475contends Mrs. Schneider was discharged for attempting onand after August 28, 1968, to bring a union into the plantand for her concerted activities in respect to that action.The correctness of these contentions is in issue. Asubissue which directly affects the main issue is whetherFlorey at the time of discharge had knowledge of Mrs.Schneider'sunion or concerted activities.Respondentcontends that Florey had no knowledge of her interest inbringing a union into the plant,or that she had beentalking to other employees about having a union.B. TheScene of the ActionThe accounting department of the Respondent occupiespart of a large open room.Manager Florey occupies anenclosed office, the upper part of the partitions being ofclearglass.Theotheremployees including threesupervisors are seated at flat-topped desks in the openareainfrontofFlorey'soffice.Eachdeskisapproximately 60 inches in length and 30 inches in width.There are approximately 20 inches between desks from theside of one to the side of the other and approximately 40inches between the front edge of one desk and the backedge of the next.The occupant sits in the middle area ofthe desk.The accounting department is divided into threesections headed by a person entitled"Supervisor." Duringthe period in question they were:Agent Account Section,Supervisor Arthur Schnebly with five people; Direct Mailand Home Office Building Section, Supervisor WilliamReames with eight people; and General AccountingSection,SupervisorWilliam Eagleson with three people.'The supervisor of each section was responsible only toFlorey.The supervisors had no authority to hire, fire,suspend,or otherwise discipline employees or to grantthem raises,time off, or to adjust their grievances. Inaddition to sitting at similar desks the supervisors,like theother employees, performed actual clerical work, punchedthe timeclock,worked the same daily hours,were paidtime and one-half for hours worked over 40 in a week andwere paid on a salary basis.Eagleson received$525 permonth.The salaries of the employees in his section rangefrom $300 to $330. Schnebly received $500 per month.The salaries among the employees in his section rangefrom $250 to $400. The salaries of the employees in thethird section are not of record.C. Eagleson and Schnebly are SupervisorsThe General Counsel contends that Eagleson andSchnebly are supervisors within the meaning of Section2(11) of the Act. Respondent contends they are not; thatthey are highly skilled and experienced employees whobear the title "supervisor";and that they are supervisorsin "title"or "name"only but actually have no supervisory"authority"asmentioned in Section2(11).The recordshows that Eagleson and Schnebly are highly skilled andexperienced but it also contains other evidence to showthey are supervisors.It is now well established that Section 2(11) speaks inthedisjunctive'and that to constitute a person a'Respondent'sbriefdoes not mention that talking salary was one of thecauses of the discharge nor that"discussing salary" is against companypolicy.'Including supervisors,the total is 19 persons.Florey testifiedthat theaccountingdepartment contained 24 persons.The difference is notexplained.supervisor it is sufficient to show that the person performsany one of the functions,or in the performance of hisdutiespossessesone of the enumerated powers andresponsibilities set forth in Section 2(11).N.L.R.B. v.MetropolitanLifeInsuranceCo.,405 F.2d 1169(C.A. 2),and cases cited therein.It serves no purpose to emphasizeor list the supervisory powers that Eagleson and Schneblydo not have.In keeping withMetropolitanLifeInsuranceCo.,supra,thisdiscussionwillbe limited to thosemanagement powers exercised or possessed by Eaglesonand Schnebly.The accounting department of Respondent as abovestated is headed up by Harold E.Florey,whose title ismanager.He also is assistant treasurer to the board ofdirectors.Prior to September 1966, Florey'ssecond incommand was known as assistant manager.'In September1966, the accounting department was reorganized. Thechange abolished the job of assistant manager.The threeoperating sections were established,each headed by asupervisor.Theywere:(1)AgentAccountSection,SupervisorHaroldGlass;'(2)DirectMail and HomeOffice Billing Section,SupervisorWilliam Reames; and(3)GeneralAccountingSection,SupervisorWilliamEagleson.'The purpose of the change was "to make the work loadeasierby havinga littlemore supervisionwithin thedepartment. . .by . . . experienced people [who] couldlook after some of the problems of those particularsections." (Emphasis supplied.)As admitted by Florey,the assistant manager was directly responsible to him buthad responsibility over the entire department and itsoperation in Florey'sabsence.Itisevident that theCompany's intention was not to diminish responsibility oftheassistantmanager even though it was distributedamong the three section supervisors.The above changes were contained in a document datedSeptember 15, 1966,from Florey to the accountingdepartment.The subject was "Accounting DepartmentOrganization Changes."Set out therein were the threenew sections and the work by jobs done within eachsection. The document among other things stated:The following supervisory and responsibility areashavebeenassigned in an effort to operate thedepartment in a more efficient manner.The work assignments in the various sections aresubject to change as the work load changes.Due to the nature of our work load and peakperiods, some personnel assigned to one section will beworking in another section under different supervision.It is hoped that problems arising from this can be keptto a minimum.'Sec. 2 (11) defines a "supervisor":any individual having authority,in the interest of the employer, tohire,transfer,suspend,layoff,recall,promote, discharge,assign,reward,or discipline other employees,or responsibly to direct them, orto adjust thew grievances,or effectively to recommend such action, if inconnection with the fc regoing the exercise of such authority is not of amerely routine or clerical nature,but requires the use of independentjudgment.'This job was filled by William Eagleson, who later became supervisor ofthe General Accounting Section.'Succeeded by Francis Reliford in February 1967, who in turn wassucceeded by William Schnebly in August 1968.'As conceded by Respondent, Reames.Schnebly.andEaglesonperformed the same functions and had the same authorities. The followingdiscussion does not differentiate among them A finding made as to one isapplicable to the other except where otherwise specified. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Supervisors of the above operating sections willreport directly to theManager of the AccountingDepartment.The document was exhibited to all the employees in theaccountingdepartment.Inpractice,thereafter,newemployees were hired to do a specific type of work ortypes of work. They were informed at hiring that if theywere not busy they should look to the section supervisoror to Floreyfor reassignment.Similarly, if overburdened,they should seek relief or assistance from the samesources. In practice the supervisor of a section hadauthorityand responsibility within his* section withoutreferring thematter to a higher authoritytoassignemployees who were not busy to help one who was. Inpractice, each of the supervisors obtained employees fromanother section dependent on the workload and the peakperiods to work his section. Sometimes a supervisor wouldgo through Florey to accomplish the shift. At times on hisown initiative he requested the supervisor of the othersection tomake theassignment;or he spoke to theemployee directly. The fact that the employee so shiftedwas advised when he was hired that he may be shifted,doesnot inany way lessen the effectiveness of theassignmentor reassignment, or diminish the authority ofthe supervisorto so assign.Under the Company's work flow system, some of thework went directly to the person performing the work.Some of the work was routed through the supervisor fordirectionandchecking.Thesupervisorhastheresponsibility that the work in his section is performedcorrectly and by certain cutoff times. To locate errors, thesupervisor spot checks the work before it leaves thesection.Where he finds an error he sees to it that theemployee corrects them or he may make the correctionhimself.As stated above, the supervisor has the authorityto and doesget assistancefrom other employees to meetcutofftimes.Any of the three supervisors is authorized toand has broken up groups of employees whether of hissectionor not who gather together for a "gabsession,"and is authorized to ask them if they have anything to do.The Respondenthas apolicy ofgrantingscheduledincreasesto employees after a review of the employees'work. The first review occurs 90 days after the employeestarts.Thereafter the increases are givenon an annualbasisexcept as Florey testified, "We dogive some in 6months," and in fact in severalinstanceshad done so.Before eachraisethe supervisor is consulted to determinethe progressof the employee. As to the 90-day raise, ifthe supervisor gives a satisfactory report, theraise isautomatic.Subsequentraisesaredependent upon thesupervisor's report.There is no evidence that Floreyindependently checks these reports.The supervisor also reports to Florey with regard toemployee competency. Two employees who did not workout well after being hiredwere dischargedsolely on thereports of Supervisor Reliford (see footnote 5) that theemployees were incompetent.In a similarfashion it isnoted that Florey claimed he discharged Mrs. Schneideras a resultof Eagleson's report that she "had been awayfrom her desk quite a bit and talking to other people andwasn't doing her work."'Itisclear from the foregoing, the action of thesupervisor relative to the employees he supervises and thereportshe gives toFlorey materially affect the job statusof the employees. Florey relies upon the supervisor as a'Although asfound hereafter the report was not the true reason for thedischarge, it clearlyevidences Eagleson's supervisorystatus.source of information upon which he may exercise hisfinal authority. In many instances he accepts the reportwithout a further check. Though the supervisor may notuse the word "recommend" in his reports, he effectivelyrecommends action to Florey. Further, each supervisorresponsibly directs the work activities of the employees ofhis section. The, exercise of authority by the supervisor isneither routine nor merely clerical, but requires the use ofhis independent judgment. Accordingly, on the record as awhole, it is found that Eagleson, Schnebly, and Reames,the respective supervisors of the three sections, aresupervisorswithin the meaning of Section 2(11) of theAct.'The record contains statements and actions byRespondent that support the conclusion of supervisorystatus.'Respondent concedes that Reames could be aSection2(11) supervisor "Because of the number ofemployees involved.but surely neither Eagleson norSchnebly could be." By "number of employees involved"Respondent undoubtedly is referring to the number eachsupervisor has under his supervision. Respondent gives noauthority for this distinction, nor does it show why the"number of employees" creates a difference in statusamongthe three supervisors." Section 2(11) does notspeak of nor establish "number of employees" as acriterion.Inthe instantcasethedisparity in number ofemployees in the three sections is not so great as toconstitute a substantial difference.As of August 1968,Eagleson had three people in his section, but this numberis increased from time to time by employees from othersectionswho are brought over temporarily to assistEagleson.When Relifordwas incharge of the AgentAccount Section, he had seven employees under him. AsofAugust 1968, this section (Schnebly, supervisor)contained six or seven employees. As of August 1968,Reames' section contained eight employees but in 1967 ithad only five or six employees. On the other hand therecord clearly shows that the functions, responsibilities,and authorities of the three supervisors are equal and itwas intended by the Respondent that they should beequal. It follows from the foregoing that a concession thatReames is aSection 2(11) supervisor also concedes thatEagleson and Schnebly are Section 2(11) supervisors.'SeeLyon.Incorporated,145 NLRB 54, 73.'In its original answer to the complaint, which answer is an exhibit inthisproceeding,Respondent admitted that Eagleson is a Sec. 2(11)supervisor. Subsequently,at the hearing,Respondent amended its answerand denied that Eagleson was a supervisor. No reasons were given for thechange of position.Normally, when a pleading is amended the supersededportion ceases to be a conclusive judicial admission.Where it remains aspart of the record it still remains as a statement once seriously made by anauthorized agent and is competent evidence of the facts so stated. SeeKunglig Jarnvagsstyreb en v.Dexter & Carpenter,32 F.2d 195, 198 (C.A.2), cert. denied280 U.S. 579.Under these circumstances,it is consideredthat the admission supports the conclusion that Eagleson was a Sec. 2(11)supervisor."In cases where the Board considered"numbers of employees" as afactorinthedeterminationofsupervisorystatusotherspecialcircumstances were present. SeeRemington RandCorporation,141NLRB1052, 1054,wherein the Board stated:Inour opinion,the record adequately supports the conclusion thatLercher responsibly directs the work of the approximately 25 employeesworking on the night shift. Further,to find that Lercher is not asupervisor would result in approximately 25 employees working the nightshiftwithout any responsible supervisory representative of Respondentpresent during the major portion of the shift.In such circumstances, wefind that Lercher is a supervisor within the meaningof the Act.AlsoVega v. N.L.R.B.,341 F.2d 576 (C.A. I), cert.denied 382U.S. 862. GREAT CENTRAL INS. CO.477D. The Company Personnel Policy and PracticeTheCompany has no stated policy, written orotherwise,settingstandardsforemployeebehavior.Generally, the practice has been to give the employees asmuch leeway as possible and to work with them. Theperson who hired Mrs. Schneider told her that there wasno company policy on "breaks"; that the Company wasvery lenient; and that an employee was free to take abreak if she needed one. The normal work of theemployees required them and Respondent permitted themto go from the employee's own desk to consult with asupervisor or another employee at the other's desk. Floreytestified that while visiting it was not unexpected that theemployees would discuss nonwork subjects as well as worksubjects and laugh and joke with each other.Continuingpersonnelproblems in the accountingdepartment were: (I) girls staying in the ladies' restroomfor too long a period of time; and (2) excessive talkingbetween girlswho visited each other. Discipline ofoffenders was lax. For example:As to item (1):In the early part of 1968 several of thefemale employees including Mrs. Schneider would stay inthe ladies' restroom for about 10 or 15 minutes about 4p.m. How long this continued is not shown. In the springof 1968," Florey spoke to Mrs. Schneider and anotheremployee about it. He told them that they were spendingtoo much time as a group in the ladies' restroom; that theCompany had no "break as such"; and that if a cup ofcoffee or a cigarette was wanted they should have them atthe desk. The problem, however, was not resolved. Theladies desisted for a while but the practice started overagain a little while later and has continued since. Therecord does not show who the later malingerers were.Florey has rebuked no one since he last spoke to Mrs.Schneider and the other employee. The latter is still anemployee of the Respondent.As to item(2):From time to time, employees wereadmonished verbally for behavior disruptive of normalworking conditions.Instancesof such admonition were asfollows:"Sippy" Brooks, an employee since December1966, worked in the same section as Mrs. Schneider. Sixmonths after she was hired, Florey called her into hisoffice, advised her she was being given a raise and then,with regard to her talking, told her to "hold it down to asmall roar back there in the corner." Sippy Brooks is abaseball fan.In the springof 1968,shewas in thecompany vault listening to a ball game on a radio. Floreywas also there. He told her she "couldn't do it." She wasupset but she stopped. In the early part of August 1968,Sippy Brooks' talking was still a problem. In an attemptto resolve it, Florey rearranged the seating plan of theaccounting department to bring Sippy Brooks near hisoffice.A few weeks later, about a week or two beforeMrs.Schneider'sdischarge,SippyBrooks receivedanother warning from Florey. He told her that talkingwas to be held to a minimum; anything related to workwas to be discussed in a low voice so as not to disturb theother employees; "and this was how it was or else."About this time, Florey also warned employee Harrisabout talking.SippyBrooksandHarrisarestillemployees of Respondent.About the same time as this last warning to SippyBrooks, Florey spoke to Mrs. Schneider. Florey told Mrs.Schneider that he knew that she was a good friend of"Mrs. Schneider sets the time in April orMay; FloreyinMay or June1968.Sippy Brooks, but that he would like them to keep theirconversations down to "a small roar." Around this time,Floreywarned another employee, Dave Harris, abouttalking.This conversationwas part of a discussionbetween Florey and Mrs. Schneider in which she revokedher 3-week notice to quit and Florey told her that herplanned replacement would be placed elsewhere and thatshe would get a raise about the end of September or thefirst of October.12Incompetence was a cause for discharge as shown bythe fact that several employees had been terminated forthat reason. As to excessive talking or other disturbingbehavior, the record contains no instance where anemployee had been terminated, punished, suspended, orotherwise penalized on that account. As Florey testified,"I have tried to work with the people as much as possible,giving them as much leeway as I can; thinking they willrespond to talk rather than suspending them, rather thanfiring them."E.Mrs. Schneider's Employment RecordMrs. Schneider was employed as an accounting clerk intheGeneralAccountingSectionofRespondent'saccounting department. Her supervisor was Bill Eagleson.Her duties were to process all the new insuranceissues,renewals,and cancellations that were paid on a monthlybasis.She also worked the finance journal. Her dutiesrequired her to leave her desk from time to time toconsult with other employees about the work to be done.When hired in July 1967, her salary was $270 a month.In November 1967, after 90 days, Mrs. Schneider receivedan automaticincrease making her pay $285 a month. InMarch 1968, an employee quit. Mrs. Schneider toldFlorey that if she did both jobs she would have enoughwork to keep her busy all the time and asked him not toget a replacement. Florey agreed. Then, Mrs. Schneiderreceived a raise of $25 a month, making her pay $310 amonth.In the morning of August 8, 1968," Mrs. Schneiderspoke to Florey and asked him for a raise in pay. Sheadvised him she had just been married and needed moremoney. Florey promised to look into the matter. Shespoke to him again about 4 or 5 days later. After beingtold by him that she was not yet due for another raise, shetold him to "forget it" because she would be quitting inOctober. That afternoon, Florey calledMrs. Schneiderinto hisoffice to try to change her mind about quitting.He told her that she was being well paid for aninexperienced girl, having already received two raises; thatshe could not work elsewhere and advance as rapidly; andthat as she desired she would be given work that woulduse her typing skills. The discussion ended when Floreytold her the Company was satisfied with her work and ifshe changed her mind to let him know. About a weeklatersheadvisedhim she wished to stay. Floreyresponded, "That's fine. We would like to keep you."About August 26, in the morning, Mrs. Schneidertalked with Florey again. She asked him if she could beallowedtoworkparttimeatthesamesalary,guaranteeingthat she would get all the work done. Hestated he wanted no part-time workers. She then advisedhim that she wanted to give him 3 weeks' notice so that"See fn.14, infra"The findings in the remainder of this section for the period fromAugust 8 to Mrs. Schneider's discharge are a composite of the creditedportions of the testimony of Mrs. Schneider and Florey. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDhemight get a replacement.Florey thanked her andadvised the personnel department.On August 28 heinterviewed an applicant for the job.He told the applicantshe could begin working the Monday of the last week ofMrs. Schneider's employment so that the latter could helpbreak her in.On August 30, Mrs.Schneider saw Florey again to tellhim she had changed her mind and wished to stay. Hesaid,"Fine,I'm glad."He told her of the arrangements tohire another girl as her replacement,but that he wouldcheck with personnel about placing the new girl in anotherdepartment.The raise was again mentionedand Floreystated she would get one at the"end of September or thefirstof October because I usually try to review the payevery six months.""Later that afternoon he stopped atMrs. Schneider's desk to tell her that arrangements hadbeen completed and she could stay.On September 3" and the morning of September 4,Floreynoticed thatMrs.Schneider was away from herdesk on several occasions.He observed her talking toSippy Brooks. The afternoon of the 4th, Florey attended ameeting away from the accounting department. On hisreturn,Eagleson reported to him that Mrs. Schneider"had been away from her desk quite a bit and talking toother people and wasn'tdoing her work at that point."Floreydecided to arrange for her discharge the nextmorning.F.Mrs.Schneider's Union ActivitiesLate in the afternoon of August 28, Mrs. Schneider andthree other employees were in the ladies'restroom. Theydiscussedsalariespaidby theRespondent and thebehavior of the accounting department supervisors to theemployees.As a result,they decided to get a union startedin the plant to help them better salaries and workingconditions.Mrs.Schneidervolunteeredtogettheinformation"on howto organize a union."That eveningand the next day Mrs.Schneider contacted severalsources,including a member of the general executiveboard of the Insurance Workers International Union. OnAugust 29 and 30, September 3 and 4, at the desks ofemployees in the accounting department,when visitingother employees in other departments,at lunchtime, andin the Company'sparking lot,Mrs. Schneider solicitedemployees in an attempt to gain support for unionorganization.As in the firstconversation,the discussionsincludedmention of wages and the relationship betweensupervisorand employee.Mrs.Schneider spoke toapproximately 16 different employees"in this manner andto several more than once.The conversations were in alow tone in order that they should not be overheard.Several were in the presence of Eaglesonand Schnebly butMrs. Schneider was not certain that either overheard whatwas said.On September 4, in the accounting department,Mrs. Schneider held a conversation with Peggy Grimm atthe latter's desk.Schnebly was seated at his desk about 3to 5 feet away and Eagleson at his about 25 feet away.Mrs. Schneider in a low voice asked Grimm if she wouldsupport a union.In a loud voice Grimm responded, "No,Iwon'tbecause you'llnever get a union out here.""It was in this conversation that Florey told Mrs. Schneider to keep theconversations with Sippy Brooks down to a small roar.See In. 12."August 30 was a Friday. The following Monday was Labor Day.September 3, a Tuesday, was the next working day."Linda Ashenbrenner,Collette Ludwig,Sharon Holliday, Ruth Riesen,'Sippy Brooks,"Mary" Mullin,Dave Harris,Mike Baker,Pat Bower,Mrs. Schneider testified she did not know whethereither Schneblyor Eaglesonheard Peggy Grimm. She didstate that in her opinion Grimm's voice could have beenheard for a distance of about 40 feet.Eagleson was notcalled as a witness by the General Counsel or Respondent.Schneblytestifiedthathedidnotoverheartheconversation with Grimm and that he had a perforatedright eardrum. Schnebly testified that he had no difficultyhearing questionsput to him by Respondent'scounsel;and that the counsel had a loud voice. The partiesstipulated that that distance from counsel to the witnesswas approximately 15 feet.G. TheDischargeAbout 11:30 a.m. on September 5, 1968, FloreydischargedMrs. Schneider.Earlier he had requested herfinalchecks from the payroll department.During thedischarge conversation,Florey toldMrs. Schneider shewas being discharged,For talking too much away from your desk and talkingto other people and discussing salary and so forth-andthis is againstcompany policy.We don't want peoplediscussingsalary.And in view of the fact that she hadresigned on two occasions,I don'tknow from one weekto the next if she's going to be there or not and the onlything I could do is let her go. I have a replacement foryou.Mrs. Schneider responded that he was being unfair thatshe was not the only employee who talked and listed fouror five others including Sippy Brooks.Florey agreed that"she was not" the only talking employee and that he hadtalked to other people about the same problem. Mrs.Schneider went on to say that if he wished to fire all thepeople who were talking he wouldn't have anyone left.Florey responded, "If that's what it takes, that is whatwill happen."Sometime after her discharge Mrs. Schneider requestedher job back. She received no reply from Respondent norhas she been since reinstated by Respondent.H. Company Knowledgeof Mrs.Schneider's UnionActivitiesIn accord with the General Counsel's contention it isfoundthatEagleson" and Florey were aware of Mrs.Schneider'sunionactivitiesbefore the time of herdischarge.As to Eagleson:This finding is made without relianceon the testimony that Eagleson was within hearingdistance of the conversation between Peggy Grimm andMrs.Schneider.Thefindingisbasedontheuncontroverted testimony of Baker and Reliford.Baker testified that before the discharge he was atEagleson's desk having a general conversation and inpassing Baker"mentionedthat Vickie had beendiscussingthe starting of a unionatGreat Central."Eagleson said,"He was unaware of the fact."Baker testified that to hisbest estimate the conversation occurred 2 weeks beforeMrs.Schneider'sdischarge.The latter occurred onSeptember 5. Thus, if the "2 weeks" were strictlyconstrued the conversationwould have occurred onJack Henson, Alan Goble,Peggy Grimm, Judy Gardner,and three otherpeople identified as"Bobbie," "Thelma," and an"IBM clerk.""In view of the finding as to Eagleson it is unnecessary to make afinding with regard to Schnebly's knowledge. GREAT CENTRAL INS. CO.479August 22,6days prior to August 28 when Mrs.Schneider first started her union campaign.Despite thisdate discrepancy, Baker's testimony that the conversationtook place is credited.When asked when the conversationtook place Baker responded,"Dates I couldn'tgive you."He then stated it was before the time of the discharge andthen placed it about 2 weeks before.His error is inplacing the time of the conversation.He was not in doubtthat the conversation took place.Under the circumstancesin this case the conversation could only have taken placeon or after August 28.It is so found.There was no doubtthat Baker knew what Mrs. Schneider was doing becauseshe testified that she had spoken to Baker about theUnion.Relifordwas a supervisor formerly employed byRespondent.He left voluntarily.On September 5, thenightofMrs.Schneider'sdischargehevisitedRespondent's office about 7:30 or 8 p.m. where they were"doing the collection reports."Thiswas somethingReliford customarily did. He met Schnebly, Baker, andEagleson.After Schnebly and Baker left, Reliford talkedwith Eagleson.The latter told him that Mrs. Schneiderhad been terminated that day,And we talked about it and he said - well, I asked himwhy, and he explained to me that she had been showinga bad attitude in approximately the last three weeks ormonth and that it was hurting her in regards to howthey felt about her and her employment and she was -IaskedMr. Eagleson what he was referring to and hesaid she had gone into Mr. Florey and turned in hernotice to quit and then had gone back in and asked tokeep her job and then asked for part time or athree-day week or something of this nature, that shecould work at her present salary and still get her jobdone,and that this was ridiculous,and that she hadbeen talking with the employees in the department andthat she-in that he had heard that she was talking toemployees about forming a union.On cross-examination,Reliford'squalification, if any,of the above statement was that Eagleson did not say thather union activities was one of the reasons why she wasterminated but that Eagleson"simply stated he heard shewas talking to other employees about the union."10As to Florey:Inaccord with the General Counsel'scontention,itisfound that Florey,prior to the time hedischargedMrs.Schneider,hadknowledgeofherattempts to unionize the employees.Inmaking thisfinding I do not rely solely on the fact that Florey ischargeable with knowledge of the union activities of Mrs.Schneider acquired by Eagleson as a supervisor. SeeMontgomeryWard & Company,115NLRB645, 647,affd.242 F.2d 497, 501 (C.A.2);ArlingtonHotelCompany,Inc.,127NLRB 736;Owens-CorningFiberglassCorp.,146NLRB 1492;Alabama TextileProductsCorp.,164 NLRB No. 15;Stewart&StevensonServices,Inc.,164 NLRB No. 100,enfd.414 F.2d 232February 12,1969, (C.A.5);N.L.R.B. v. TransportClearings,Inc.,311 F.2d 519,523 (C.A.5);N.L.R.B. v.Abbott Worsted Mills,127 F.2d438, 440(C.A. 1).Rather greater weight is given as a basis of Florey'sknowledge to the conclusions drawn from his testimony.The record clearly shows that from the start,as part ofherunioncampaign,Mrs.Schneiderconsistently'sitissignificantthatEaglesonwas not called upon to deny thestatement of either Baker or Reliford though he was present at thehearing.mentionedsalaries,supervisor-employee relationship, andtheUnion when she talked with the other employees.Florey on directexaminationand under cross consistentlystated that he had no knowledge of the subject of Mrs.Schneider's conversations.However, one of thereasonsfor her discharge was thatshe was "discussingsalary....We don't want people discussing salary...." When askedhow he know "she was talking salary if you didn't knowwhat she was talking about." he responded thatsomeone unknownhad told him about it.It is immaterialfor the purposes of this Decision to determine who thatperson was. The material fact is that Florey was told. It isnot unreasonableto conclude that under the circumstancesof this case, that when Florey was told Mrs. Schneiderwas discussingsalary, he was also told she was attemptingtounionizethe employees. That an informant to anemployer of an employee's activities in the volatile area ofunion activities would reveal only the discussion aboutsalaries and not revealthe attempt to unionize is highlyimprobable. In view of the foregoingit isnot reasonableto accept Florey's sweepingdenial of knowledge of Mrs.Schneider'sunionactivities.On the contrary, it isreasonable to conclude that when Florey admitted toknowledge that Mrs. Schneiderwas discussingsalary, healso knew thatshe was discussingunion organization. It isso found."Analysis and ConclusionsFloreygavefourreasonsfordischargingMrs.Schneider: (1) talking too much away from her desk; (2)discussing salary which is against company policy; (3) twoprevious resignations; and (4) he had a replacement forher.Under other circumstances, it might be held that herdischarge for these reasons would not be violative of theAct. But under the circumstances of this case it is foundthat none of the four reasons is creditable, and that noneof them was the cause of her discharge.201.Talking too muchRespondent openly has practiced the policy of neithersuspending or firing its employees for excessive talking.Florey testified that when the problem occurs he preferstalking to them and giving them leeway. This liberalpolicy has been consistently applied." It was used withSippy Brooks who received several warnings and whosebehavior was the cause of the rearrangement of the desksin the accounting department. At the time of the hearing,she was still an employee of the Company though she hadreceived another warning about talking in August about"On the basis of the foregoing and observation of Florey's demeanor onthe stand when cross-examination dealt withthis subject,somuch ofFlorey'stestimony that states he did not have knowledge of Mrs.Schneider'sunion activitiesprior tothe time of her discharge is notcredited."The existence or assertion of a valid reason for discharge does notnecessarily indicate that this reason constituted the real cause fordischarge,nor does the existence of a valid cause provide a defense unlessitis the moving cause for the termination.Samuel B.Gass.154 NLRB728, 741,enfd.377 F.2d 438 (C.A.1);N.L.R.B. v. Superior Sales, Inc.,366 F 2d 229, 233 (C A.8);Socony Mobile OilCo. v. N.L.R.B.,357 F 2d662, 663-664 (C.A. 2),ThorPowerTool Company.148 NLRB1379, enfd.351 F.2d 584 (C.A.7);Duo-Bed Corp. v. N.L.R B..337 F.2d 850, 851(C.A. 10), cert denied 380 U.S. 912;N LR.B. v. NationalFood Stores.332 F.2d 249 (C.A. 4);N L.R.B. v. SoloCup Co., 237 F.2d 521, 525 (C.A.8),N.L.R.B. v.TexasIndependentOil C232 F 2d 447, 450 (C A. 9);N.L.R.B. vC.A J Camp.Inc..d/aKibler-CampPhosphateEnterprise,216 F.2d 113, 115 (C.A. 5). 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same time that Mrs. Schneider had. It is significantthat the Augustwarning wasMrs. Schneider's first. Noreason is shown by Respondent for the difference intreatment betweenSippyBrooks and Mrs. Schneider.Mrs.Schneiderwas an excellent employee,one thatFlorey had made a special effort to retain and induce toremain with the Company.She had received an increaseautomatically after 90 days with the Company.She wasgiven another increase 4 months thereafter even thoughtheCompany's policy was to have annual increases butFlorey tries "to review the pay every six months." In viewof the foregoing it is concluded that"talking too much"though advanced by Florey as a reason for the dischargeofMrs.Schneider does not stand scrutiny and in fact wasnot a reason at all.2.Discussing salaryOther than thestatementmade by Florey at the time ofthe discharge of Mrs.Schneider, the record is bare of anyevidenceto show that the Company had any policyconcerning the discussion of salary amongemployees. Ifthere was such apolicy,there is no evidence that it wascommunicated to the employees.The use ofa nonexistentpolicy,or the sudden exhumation of a noncommunicatedcompany policy as acause for discharge does not convinceone that an allegedbreach of such a policywas a causefor the dischargeofMrs.Schneider.Accordingly, it isfoundthatRespondent's assertionthat "discussingsalary"was a causeof the discharge of Mrs.Schneider was shamand not the true cause of the discharge.3.Two previousresignationsThis statedreason ispalpably untrue.AfterMrs.Schneider's first resignation Florey sought her out toinduce herto remain.At her secondresignationandrecantation,Florey had full opportunity to reject therecantation if he considered her undependable. This he didnot do.Instead,he told Mrs. Schneider he was"glad" shewas staying,made arrangements that her proposedreplacement should be used in another department, andpromised her a raise in or about a month's time. Suchactions are not normally exhibited to an employee that isconsideredflighty and undependable.Inview of theforegoingitisconcludedthatthetwopreviousresignations though one of the stated causes of thedischarge ofMrs. Schneider was not in fact the truecause.4.He had a replacement for Mrs. SchneiderFlorey's actions with regard to the replacement showeda desire to keep Mrs. Schneider rather than to let her go.By the time of the discharge Florey had already arrangedfor the transfer of the replacement to another section.Thus, there no longer was a replacement for Mrs.Schneider.Under these circumstances,it is concluded aswith Florey'sother statements that"a replacement" wasin fact not a contributing cause to the discharge.The total circumstances of Mrs. Schneider's discharge:Respondent'sknowledge that she was agitating for aunion among the employees;the timingof thedischargealmost immediately after the union organization campaignstarted; the absence of any warning that discharge would"This is further emphasized by the nondisciplinary treatment of theemployees in taking extended restroom breaks.result if she continued excessive talking;the disparity oftreatment between her and other more frequent offenderswho had been more frequently warned;the abrupt changein the Company's attitude,from a special effort to keepher as an employee to discharging her for actions that hadbeen already condoned in her or in other employees; thepretextual reasons advancedby Floreyfor her discharge, 22leavenodoubt thatRespondentdischargedMrs.Schneider because of her efforts to organize a unionamong the employees."It is so found.In summary,it is found, on the entire record and forthe reasons stated,that the Company discharged Mrs.Schneider becasue she advocated and sought to bringabout union organizationof the Company'semployees;thatby discharging her for that reason,Respondentviolated Section 8(a)(3) of the Act,and interfered with,restrained,and coerced employees in the exercise of rightsguaranteed them by Section7 of the Act,thus violatingSection 8(a)(1) of the statute.24III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Great CentralInsuranceCompany is, and has beenat all material times, an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2.By discriminatorily discharging Vickie Schneider, asfound above, the Company has engaged in and is engaginginunfair labor practices within the meaning of Section8(aX3) of the Act.3.By interferingwith,restraining,andcoercingemployees in the exercise of rights guaranteed them by,Section 7 of the Act, as found above, the Company hasengaged in and is engagingin unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.11The pretextual nature of the reasons given bythe Company to justifythe discharge is further evidence of discriminatory motivation and lendssupport to the finding that the discharge was for her union activities. SeeN.L.R B.v.AmericanCartingService Inc.,365 F.2d 168,172 (C.A. 7);ShattuckDenn MiningCorp. v. N.L R.B.,362 F.2d 466, 470 (C.A. 9);N.L.R.B.v.Griggs Equipment.Inc.,307 F.2d 275. 278 (C.A.5);N L R.B.v.Dant.207 F.2d 165, 167 (C.A. 9)."SeeGreat Atlanticand Paces Tea Co v. N.L R.B.,354 F.2d 707, 709(C.A.5);N.L R.B. v.LonghornTransfer Service,346 F.2d 1003, 1006(C A. 5);N.L.R.B. v.Griggs Equipment.Inc.,307 F.2d 275, 278 (C.A. 5);andN.L.R.B. v Georgia Rug Mill,308 F.2d 89,91 (C.A.5);N.L.R B. v.West She Carpet CleaningCo..329 F.2d 758, 761 (C.A. 6),N.L R.B. v.Tennessee Packers,Inc.,FrostyMornDivision390 F.2d 782 (C.A 6).34 Inview of these findings,Respondent'smotion to dismiss thecomplaintmade during the hearing on the ground that the GeneralCounsel had failed to prove a violation is denied. GREAT CENTRAL INS. CO.481THE REMEDYHaving found that the Company has engaged in unfairlabor practices violative of Section 8(a)(3) and (1) of theAct, I shall recommend that the Company cease anddesist from the unfair labor practices found, and takecertainaffirmativeactions found to be necessary toremove the effects of the unfair labor practices anddesigned to effectuate the policies of the Act, as providedin the Recommended Order below.Upon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following:Copiesof said notice, on forms provided by theOfficer-in-Charge for Subregion 38, after being dulysigned by an authorized representative, shall be posted byit immediately upon receipt thereof, and be maintained byitfor60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by thesaid Company to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Officer-in-Charge for Subregion 38, inwriting,within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply.26RECOMMENDED ORDERGreat CentralInsuranceCompany, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Discouraging membership of any of its employees inany labor organization, by discharging or otherwisedenying employment to, any employee, or in any othermanner discriminating against any employee with respectto hire, tenure of employment, or any term or conditionof employment.(b) In any other manner interfering with, restraining, orcoercingemployees in the exercise of any rightsguaranteedthem by Section 7 of the said Act.2.Take the following affirmative action:(a)Offer to Vickie Schneider immediate and fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, andmake her whole for any loss ofearningsshemay have suffered by payment to her of asum of money equal to that which she would have earnedfrom the date of her discharge to the date of the offer ofreinstatement,less her net earnings during such period.Said backpay to be computed on a quarterly basis in themanner established by the Board inF.W.WoolworthCompany,90 NLRB 289, together with interest thereon atthe rate of 6 percent per annum.Isis Plumbing & HeatingCo., 138 NLRB 716.(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to a determination of the amount ofbackpay due, and to the reinstatement and related rightsprovided in such order.(c)Post at its place of business in Peoria,Illinois,copiesof the attached notice marked "Appendix."""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree of the United StatesCourt ofAppeals Enforcing an Order" shall be substituted for the words "aDecision andOrder."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discourage membership of any of ouremployees in any labor organization, by discharging orotherwise denying employment to, any employee, or inany othermanner discriminatingagainst any employeeinregard to his hire, tenure of employment, or anyterm or condition of employment.WE WILL NOT in any manner interfere with, restrain,or coerce employees in the exercise of their right toself-organization to form, join, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,to engage inconcertedactivitiesforthepurposeofcollectivebargainingor other mutual aid or protection; or torefrain from any or all such activities.WE WILL reinstate Vickie Schneider and reimburseher for any loss of pay as a result of her discharge.Allour employees are free to join,and remainmembers of, any union of their choice.GREAT CENTRALINSURANCE COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.If employeeshave anyquestion concerning this noticeor complianccewith its provisions, theymay communicatedirectly with the Board'sSubregionalOffice,Fourth FloorCitizens Building,225 Main Street,Peoria,Illinois 61602,Telephone309-673-9282."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Officer-in-Charge forSubregion 38, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."